Citation Nr: 0033307	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than May 4, 
1998, for the award of a 100 percent rating for service-
connected post-traumatic stress disorder. 

2.  Competency of the veteran to handle disbursement of 
Department of Veterans Affairs funds.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968, with service in the Republic of Vietnam from November 
1965 to November 1966 and with several combat decorations.

This appeal arises from an October 1998 rating decision of 
the Montgomery, Alabama, Regional Office (RO) that awarded a 
100 percent disability rating for the veteran's service-
connected post-traumatic stress disorder (PTSD), effective 
May 4, 1998, the date of a VA psychiatric examination.  In 
that rating decision, the RO also proposed to make a 
determination that the veteran was incompetent to handle 
Department of Veterans Affairs (VA) funds.  See 38 C.F.R. 
§ 3.353(e) (2000) (regarding notice of proposed finding of 
incompetency).  The veteran disagreed with the assigned 
effective date and with the proposal to make a determination 
of incompetency.  In a February 1999 decision, the RO denied 
an effective date earlier than May 4, 1998, for the award of 
the 100 percent rating for PTSD, and the RO found the veteran 
not competent to handle disbursement of Department of 
Veterans Affairs (VA) funds.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran is rated as totally disabled due to PTSD.

3.  The veteran has been receiving VA treatment for severe 
PTSD since at least the early 1990s.  

4.  The veteran filed a claim seeking an increased disability 
evaluation for his service-connected PTSD on June 28, 1994.  

5.  The veteran's treating VA psychiatrist opined in February 
1991 that the veteran could not form relationships and was 
unable to work on a regular basis.  He also opined on June 
30, 1993, within one year prior to the filing of the 
veteran's increased rating claim, that the veteran could not 
work at that time and that there was not much chance for 
improvement. 

6.  A VA psychiatrist opined on three occasions in 1998 that 
the veteran was unemployable and incompetent, but the veteran 
has indicated that he has been able to manage his own 
financial affairs by paying all his bills on time and saving 
money.

7.  The veteran has raised reasonable doubt as to a 
determination of incompetency, and doubt is resolved in favor 
of a finding of competency.  


CONCLUSIONS OF LAW

1.  The veteran is entitled to an effective date of June 30, 
1993, for the assignment of a 100 percent rating for his 
service-connected PTSD.  38 U.S.C.A. § 5110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. § 3.400 (2000).

2.  The veteran is competent to handle disbursement of VA 
funds.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.353 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date

The veteran is arguing that he is entitled to an effective 
date earlier than May 4, 1998, for the award of a 100 percent 
rating for service-connected PTSD.  He seeks an effective 
date of June 1994, the date when he sought an increased 
rating for his PTSD. 

The law governing the appropriate effective date for an award 
of increased compensation is set out in 38 U.S.C.A. § 
5110(b)(2) (West 1991), which provides as follows:

The effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability had occurred, if application is 
received within one year from such date.

See also 38 C.F.R. § 3.400(o)(2) (2000) (to the same effect).  
The Court has held that "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).  Under the terms of section 5110(b)(2), the award 
of an increased rating should be effective either on the date 
of the claim or on some date in the preceding year if it were 
ascertainable that the disability had increased in severity 
during that time.  Scott v. Brown, 7 Vet. App. 184, 189 
(1994).

Initially, the Board finds that the veteran filed a claim 
seeking an increased evaluation for his service-connected 
PTSD in June 1994.  The date of receipt of this claim was 
June 28, 1994.  The RO denied the claim for an increased 
evaluation in October 1994, along with a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  In February 1998, the Board 
remanded the veteran's claims for additional evidentiary 
development and readjudication.  In October 1998, the RO 
granted the veteran's claim for an increased rating, awarding 
a 100 percent rating for PTSD, effective May 4, 1998, the 
date of a VA examination conducted pursuant to the Board's 
February 1998 remand.  This chronology clarifies that the 
veteran first filed a claim seeking an increased rating for 
PTSD in June 1994.  

Whether it was factually ascertainable that the veteran's 
psychiatric disability had increased in severity within one 
year prior to the filing of his claim in June 1994 requires 
an evaluation of the available evidence and the application 
of the relevant schedular criteria and diagnostic codes under 
VA's Schedule for Rating Disabilities.  The criteria for 
evaluating the veteran's psychiatric disability were revised, 
effective November 7, 1996, during the pendency of the 
veteran's claim.  See 61 Fed. Reg. 52695 (1996).  In Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991), the United States 
Court of Veterans Appeals (Court) held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Accordingly, in 
order to give effect to the Court's holding in Karnas, the 
Board will evaluate the veteran's claim under both the pre-
November 7, 1996, regulations and the current regulations in 
order to ensure that the "version most favorable" to the 
veteran is applied to his claim for an increased rating.  
Therefore, two sets of diagnostic criteria apply to the 
evaluation of the veteran's nervous condition.  

First, the veteran's service-connected PTSD may be evaluated, 
for VA purposes, by application of the rating criteria set 
forth in VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. § 4.132, Diagnostic Codes (DC) 9411 (1995).  Under 
the version of DC 9411 that applied prior to November 7, 
1996, a 50 percent rating is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired or where the 
psychoneurotic symptoms so reduce the reliability, 
flexibility, and efficiency levels as to result in 
considerable industrial impairment.  A 70 percent rating is 
warranted under the old version of the rating criteria where 
the ability to establish and maintain effective or favorable 
relationships is severely impaired or where the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community or where totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality or 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy result in profound 
retreat from mature behavior, or where the veteran is 
demonstrably unable to obtain or retain employment.  In 
addition, under the version of 38 C.F.R. § 4.16(c) (1995) 
then in effect, a 100 percent rating under the appropriate 
diagnostic code is warranted for a mental disorder assigned a 
70 percent evaluation that precludes a veteran from securing 
or following a substantially gainful occupation. 

Second, the veteran's service-connected PTSD may be evaluated 
under VA's Schedule, 38 C.F.R. § 4.130, DC 9411 (2000).  
Under these criteria, a 50 percent rating is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted under the 
current version of DC 9411 where there is total occupational 
or social impairment due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The veteran had been receiving psychiatric treatment from VA.  
In February 1991, the veteran's examining VA psychiatrist 
wrote that the veteran "[r]emains severely impaired, unable 
to maintain any sort of close relationship outside family, 
unable to work on any regular basis."  In January 1992, in 
the context of a recently proposed reduction in his then-50 
percent disability rating, the veteran's treating VA 
psychiatrist commented that he supported the veteran's 
objection to the reduction "in view of his continuing severe 
social impairment and continued dangerousness."  The state 
of his PTSD was described as severe in December 1992, in 
April 1993, and on June 30, 1993.  A June 24, 1994, VA 
outpatient treatment record reflects a diagnosis of severe 
PTSD.  A treating psychiatrist wrote:  "I doubt he is able 
to work at this time [and] do not foresee much chance of 
improvement in the near future."

The veteran underwent a VA PTSD examination in September 1994 
to assess the severity of his PTSD.  He reported that, upon 
his return to the United States from military service in the 
Republic of Vietnam during the war, he developed emotional 
problems and feelings that everything was crowded in on him, 
along with depression, anxiety, restlessness, anger, periods 
of violence, paranoia, forgetfulness, nightmares, bad dreams, 
and flashbacks of Vietnam.  Since 1985 he had been unable to 
hold a steady job, but he worked on odd jobs at the present 
time.  He reported that he tended to be forgetful and that he 
had become lost on the way to the examination.  He also 
described feeling paranoid and wanting to hit everyone while 
attending classes.  He felt as if he were in prison, and he 
slept on and off, while having bad dreams, flashbacks, and 
nightmares.  He also expressed that he felt depressed.  On 
examination, the veteran had uncontrollable periods of 
crying, agitation, and loudness in his speech when he broke 
into tears.  He seemed as if he were fighting in the war, and 
he was unable to control his emotions.  He continued to have 
severe anger and a feeling inside of violence if provoked.  
He was deemed capable of handling his own financial affairs 
with the assistance of his daughter.  The diagnosis was 
severe PTSD.   

In a January 1995 letter in connection with his efforts to 
obtain an increased disability rating, the veteran wrote that 
he had been unable to work full time since his separation 
from active service. 

In April 1998, the veteran was afforded a VA social 
industrial survey for adjudication.  During the interview, he 
was cooperative, and he answered all questions in a manner 
indicative of accuracy and reliability.  The veteran had been 
married one time, but he was separated from his wife at the 
time of the survey.  He was estranged from his son and had 
regular but brief contact with two daughters; he felt that 
his relations with his children were strained secondary to 
his anxiety and poor anger modulation.  He was receiving 
therapy at a VA medical facility in Birmingham, Alabama, but 
these visits were irregular.  He complained of an inability 
to complete tasks as well as difficulty in his ability to 
concentrate, such as when attempting to rebuild old cars as a 
hobby or doing yard work.  He complained of near constant 
anxiety, and he was constantly on the lookout for potential 
ambush sites from which he might be ambushed.  He was 
frequently armed with a pistol in preparation for being 
ambushed.  He was very suspicious of others, and this state 
contributed to his social isolation.  He was very concerned 
over his inability to modulate his anger, and he feared 
hurting others; because of this fear and his anxiety, he had 
isolated himself in the woods.  He slept an average of four 
hours a night, and he had combat-related nightmares four to 
five times per week that would wake him up in anxiety and 
prevent him from returning to sleep afterward.  He avoided 
going to church because his suspiciousness resulted in an 
unbearable level of anxiety.  He also reported having an 
exaggerated startle response that also made it difficult to 
be around his children and grandchildren.  His sole social 
outlet was a coffee shop about 20 miles from his home.  He 
used to enjoy hunting and fishing, but he had ceased those 
activities because of his anxiety.  He also reported having 
difficulty with his short term memory, and he had 
consequently stopped reading because he could not retain the 
material.  He did not have any friends.  He did not have a 
history of alcohol or drug abuse.  

During the social and industrial survey interview, the 
veteran was oriented times three, and he denied suicidal or 
homicidal thoughts.  His affect was blunted, and he was quite 
anxious.  The examining social worker stated that the veteran 
had described severe symptoms of PTSD.  The social worker 
also recommended that the veteran seek more regular 
psychiatric treatment.  The social worker concluded that 
"[t]he veteran's symptoms are of such severity that the 
writer recommends an incre[]ase from his current 50% level."  

The veteran underwent a VA PTSD examination in May 1998.  The 
examining VA psychiatrist noted that the veteran was 
receiving medication because of his psychotic thinking.  The 
veteran complained of nightmares, and he remarked that he was 
nervous and hyperactive.  He was also very emotional and 
fidgety, and he sat with his arms crossed on his chest during 
the examination.  On mental status examination, the VA 
psychiatrist found that the veteran had impairment of thought 
process.  The veteran's information was not reliable, and his 
memory was defective.  His symptoms were chronic and had been 
chronic for many years.  He had a serious memory deficit, and 
he was irritable and had crying spells.  While he had no 
hallucinations, he did have delusions.  With regard to 
inappropriate behavior, the psychiatrist stated that the 
veteran had a tendency to be assaultive with little 
provocation.  The veteran did not have homicidal or suicidal 
thoughts, but the psychiatrist opined that the veteran could 
be homicidal when he is provoked, in spite of his denial.  
Responding to a question as to the veteran's ability to 
maintain personal hygiene and other basic activities of daily 
living, the psychiatrist noted that his hygiene was proper.  
The veteran was well oriented as to time, place, and person.  
Both his short term and his long term memory were impaired.  
The psychiatrist also remarked that obsessive or ritualistic 
behavior interfered with routine activities very much.  The 
veteran reportedly had severe panic attacks, and he had a 
period of depression with prior hospitalization at a VA 
medical facility.  His sleep pattern was disturbed.  He would 
awake with nightmares.  The psychiatrist expressed concerns 
with the veteran's possession of a big gun collection.  The 
psychiatrist also stated that the veteran was not very 
reliable and that he had a guardian.  His wife had told him 
to give up the guns or his marriage, but he had chosen to 
keep his guns rather than the marriage.  The veteran resented 
having to live with everybody else's rules.  The recent death 
of his uncle, who had served in World War II and in the 
Korean War had left him without someone to communicate with.  
He had not done well in the previous year, and prior to that 
he had been unable to obtain a job because of his 
irritability and unreliability.  He had a guardian, but the 
guardian did not have full control since the veteran still 
kept a collection of handguns.  The VA psychiatrist opined 
that the veteran was incompetent.  He diagnosed the veteran 
with severe PTSD along with a paranoid personality (on Axis 
II of the diagnosis).  The psychiatrist commented that the 
veteran's score on the Global Assessment of Functioning (GAF) 
scale was 35 because of his psychotic delusions, 
assaultiveness, unreliable short and long term memory, and 
poor reality testing.  

The same VA psychiatrist who had examined the veteran in May 
1998 re-examined the veteran in August 1998.  On the second 
examination, the psychiatrist emphasized as follows:

I have dictated a previous [compensation and 
pension examination] on this veteran, and as 
previously mentioned the veteran is incompetent 
and unemployable.  I have nothing more to add.  If 
anybody wants to know more, let them call me and I 
will be happy to explain this to them.  Obviously, 
my first exam did not make this point clear, so I 
am adding this.  He is 100% unemployable.

The letter I received states "post-traumatic 
stress disorder was cancelled [sic.] because there 
was not enough information for [sic.] sufficient 
reason for this diagnosis.  Failure to comply with 
the VA instruction work-sheet."

I have looked at the instructions and I have 
answered those questions, this veteran is 
incompetent and he is 100% disabled.  He cannot be 
employed, so in my opinion he is 100% disabled and 
needs a guardian for his finances.  He cannot 
handle his finances by himself.  I don't know what 
else that [sic.] want from me, because according 
to the post-traumatic stress disorder report and 
the GAF, I have answered all of the issues.  On 
looking at the printed form that was sent to me, I 
have answered all the questions appropriately.

If more information is needed, I would be happy to 
answer more, they can even call me if they want.

The veteran was re-examined by the same VA psychiatrist in 
September 1998.  The veteran presented poorly.  He was tense 
and decompensated, and he was under pressure during 
questioning; his answers were not always rational.  The 
psychiatrist related the veteran's belief that he still was a 
soldier and fighting in Vietnam.  The veteran was angry at 
many people.  He stated that he was "a professional 
soldier," and he cried.  He had poor impulse control; he had 
lost his jobs because of fights and his irritability.  Even 
when working for his father, he had beat his father twice.  
He had also killed all of his pets, including a pig that he 
thought had been cursing at him, which he then shot between 
the eyes.  He was on medication, and he had had 
hallucinations, which had since tapered off, but his 
delusions had not tapered off.  He was unable to add or 
subtract, and his attitude toward everything and everybody 
was negative.  He wanted to avoid people whenever he could.  
His short and long term memory were defective.  He also 
became emotional during the interview and began crying.  He 
was obsessed with guns.  He was proud of his military 
service, and he considered himself superior to others.  
However, he was very paranoid about other people, and he did 
not trust many people except his immediate family, his 
daughters, and his grandchildren.  The veteran was still "in 
a state of war in his mind."  

On mental status examination at the time of this VA 
examination in September 1998, the veteran's PTSD symptoms 
(such as irritability, crying spells, memory deficits, and 
continuation of the Vietnam War) were described as always 
present.  There was impairment of his thought processes and 
communication.  The examining VA psychiatrist considered the 
veteran unreliable, and he called the thought processes 
distorted.  He had delusions, such as thoughts of seeing the 
enemy everywhere, but he did not mention hallucinations.  He 
did describe hearing things, such as the animal that had 
cursed at him.  His behavior was inappropriate.  He cried at 
times, or he was angry and wanted to fight and kill people.  
He had homicidal thoughts, such as wanting to kill his then-
wife's physician because of a disagreement regarding 
medication.  He demonstrated an ability to maintain his 
hygiene, and he was oriented as to time, place, and person.  
His memory was defective, both on a short and a long term 
basis.  He did not have any ritualistic or obsessive 
behavior.  His rate and flow of speech were present.  His 
speech was under pressure, and his comments were not always 
relevant.  There was a trace of a panic attack during the 
interview.  He had a labile mood, and he was unstable.  
Additionally, he complained of sleep impairment, reporting 
that he slept lightly and would wake up at night to see if 
the enemy were invading his house.  He reported shooting at 
shadows.  The examining psychiatrist reiterated that the 
veteran was "in a state of war in his mind and his 
thoughts."  

Finally, the psychiatrist concluded as follows:

This veteran is a sick man and he still lives as 
if in a state of war since Vietnam and has not 
given up his soldier status in his mind and he 
wants to continue to live as a soldier.  He does 
not socialize much and he enjoys living by himself 
in the woods and his two daughters have two 
trailers near his land so he wanders around his 
and his daughters' land and sometime he will go to 
town to buy a newspaper or have a cup of coffee.  
He does not have any close friends, he is a loner 
and could be dangerous.

COMEPTENCY:  In my opinion, he is incompetent and 
unemployable.  It would be a time bomb to put him 
anywhere in the work place because he takes 
comments the wrong way and gets angry and wants to 
kill someone.  

The psychiatrist gave a diagnosis of severe PTSD with 
paranoid personality and a GAF scale score of 30 based on 
irrational attitude, poor social behavior, inability to count 
and subtract, poor reality testing and continuing his 
delusional state of thinking that he is in the Vietnam War 
and is still a soldier after 30 years.

The RO has assigned an effective date of May 1998, based on 
the results of a VA examination.  The veteran, however, seeks 
an effective date based on the date of his claim for an 
increased rating, which was filed in June 1994.  The question 
under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o)(2) 
therefore becomes whether it was factually ascertainable 
within the one year prior to the filing of the veteran's 
claim that he was entitled to an increased evaluation.  As 
early as February 1991, the veteran's treating VA physician 
had stated that the veteran was unable to form relationships 
or work on a regular basis.  The statute and regulation, 
however, require that an increase in disability be factually 
ascertainable within one year prior to the filing of a claim 
for an increased rating.  In this case, the veteran's 
treatment records between 1991 and 1994 reflect treatment for 
severe PTSD.  The veteran was diagnosed as having severe PTSD 
on treatment on June 30, 1993, within one year prior to the 
filing of the increased rating claim.  Moreover, he had 
previously been described as unable to work on a regular 
basis.  The old version of DC 9411 refers to severe 
impairment; the veteran had been diagnosed as having severe 
PTSD.  Moreover, 38 C.F.R. § 4.16(c) (1995), which is 
applicable to the veteran's case under Karnas, supports a 100 
percent rating under DC 9411 on the ground that the veteran 
was entitled to a 70 percent rating and on the ground that 
this mental disorder precluded him from obtaining or 
retaining substantially gainful employment.  Therefore, the 
evidence reveals that it was factually ascertainable that the 
veteran was indeed entitled to the higher rating (the 100 
percent rating) within the one year prior to the filing of 
the increased rating claim.  Therefore, the Board will grant 
the veteran's claim and will assign an effective date of June 
30, 1993, for the 100 percent rating.

Competency of veteran to handle VA funds

The relevant VA regulation governing determinations of 
competency to handle VA funds provides as follows:

(a)  Definition of mental incompetency. A mentally 
incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or 
to manage his or her own affairs, including 
disbursement of funds without limitation.

(b)  Authority.  (1) Rating agencies have sole 
authority to make 
official determinations of competency and 
incompetency for purposes of: insurance (38 U.S.C. 
1922), the discontinuance and payment of amounts 
withheld because of an estate in excess of $1,500 
(Sec. 3.557(b)), and, subject to Sec. 13.56 of 
this chapter, disbursement of benefits.  Such 
determinations are final and binding on field 
stations for these purposes.
    (2) Where the beneficiary is rated incompetent 
the Adjudication 
Officer will inform the Veterans Services Officer 
of jurisdiction of 
that fact.  The Veterans Services Officer will 
develop information as to the beneficiary's 
social, economic and industrial adjustment and 
appoint (or recommend appointment of) a fiduciary 
as provided in Sec. 13.55 of this chapter, select 
a method of disbursing payment as provided in Sec. 
13.56 of this chapter, or in the case of a married 
beneficiary, appoint the beneficiary's spouse to 
receive payments as provided in Sec. 13.57 of this 
chapter.  The Adjudication Officer will authorize 
disbursement of the benefit in the manner selected 
by the Veterans Services Officer.
    (3)  If in the course of fulfilling the 
responsibilities assigned in 
paragraph (b)(2) the Veterans Services Officer 
develops evidence 
indicating that the beneficiary may be capable of 
administering the 
funds payable without limitation, he or she will 
refer that evidence to 
the rating agency with a statement as to his or 
her findings.  The rating agency will consider 
this evidence, together with all other evidence of 
record, to determine whether its prior 
determination of incompetency should remain in 
effect.  Reexamination may be requested as 
provided in Sec. 3.327(a) if necessary to properly 
evaluate the beneficiary's mental capacity to 
contract or manage his or her own affairs.

(c)  Medical opinion.  Unless the medical evidence 
is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the 
rating agency will make no determination of 
incompetency without a 
definite expression regarding the question by the 
responsible medical 
authorities.  Considerations of medical opinions 
will be in accordance with the principles in 
paragraph (a) of this section.  Determinations 
relative to incompetency should be based upon all 
evidence of record and there should be a 
consistent relationship between the percentage of 
disability, facts relating to commitment or 
hospitalization and the holding of incompetency.

(d)  Presumption in favor of competency.  Where 
reasonable doubt 
arises regarding a beneficiary's mental capacity 
to contract or to 
manage his or her own affairs, including the 
disbursement of funds 
without limitation, such doubt will be resolved in 
favor of competency (see Sec. 3.102 on reasonable 
doubt).

In a March 1999 letter, the RO notified the veteran that it 
had denied an earlier effective date for the award of a 100 
percent rating for his service-connected PTSD.  In that 
letter, the RO also informed the veteran that he had been 
rated incompetent for VA purposes.  The RO letter stated as 
follows:

We have completed the review of your ability to 
handle your own financial affairs about which we 
wrote you in our letter of October 20, 1998.  

You are rated incompetent for VA purposes because 
the evidence shows that your disability prevents 
you from managing your VA benefits.  As a result 
of this decision, payments may be made to a 
fiduciary appointed to manage your VA benefits.

The enclosed rating decision states the reasons 
and bases for this decision, as well as the 
evidence considered.

You have the right to appeal this determination.  
The enclosed notice, VA Form 4107, explains how 
you go about doing that.

With regard to the issue of the veteran's competence, the 
Board emphasizes the proper legal standard that must be 
applied in such cases.  Under 38 C.F.R. § 3.353(c), 
"[u]nless the medical evidence is clear, convincing and 
leaves no doubt as to the person's incompetency," the RO 
cannot find a claimant incompetent "without a definite 
expression regarding the question by the responsible 
medical authorities."  Moreover, a determination of 
incompetency "should be based upon all evidence of record 
. . ."  Ibid. (emphasis added).  

In this particular case, VA has obtained various opinions 
from a VA psychiatrist (in May 1998, in August 1998, and in 
September 1998) that the veteran is not competent.  Indeed, 
in the August 1998 opinion, the VA psychiatrist 
specifically stated that the veteran was not competent to 
handle his finances.  However, certain factors raise 
questions as to the conclusiveness of these opinions.  The 
psychiatrist did not indicate whether he had reviewed the 
veteran's entire claims folder and his recorded medical 
history.  Moreover, the psychiatrist's opinions do not take 
into consideration the veteran's numerous, apparently lucid 
written statements.  In particular, the veteran has offered 
numerous statements that appear to reflect an understanding 
of chronological events.  

Indeed, in June 1999, the veteran submitted a substantive 
appeal.  The Board believes that the veteran's statements 
in his substantive appeal as well as the lucidity with 
which he presented those arguments are significant enough 
so as to warrant an extended quotation from the relevant 
portion of the substantive appeal.  In that substantive 
appeal, he wrote as follows:

I disagree with your decission [sic.] that I can 
not handle my own financial affairs.  I have been 
taking care of all of my bills all my life.  I 
have good credit because I always pay my bills.  I 
do not throw my money away and I do not charge 
things that I can not pay for in a short time.  My 
wife moved out about three years ago and I have 
lived alone since that time.  I have paid all my 
bills and handled my own financial affairs as I 
have always done.  The fact that I don't have any 
close friends and that I like to be left alone 
does not make me incapable of handeling [sic.] my 
own affairs.  The VARO states that it was the 
examiner's opinion that I was incompetent and 
unemployable.  How could the examiner make a 
statement if he doesn't know anything about how I 
handle my money.  The VA regulation states that a 
mentally incompetent person is defined as one who, 
because of injury or disease, lacks the mental 
capacity to control and manage his or her own 
affairs, including disbursements of funmds [sic.] 
without limitation.  I have no limitations in 
disbursing my funds.  I have always paid my bills 
on time and I do not throw my money away.  I buy 
food, pay my living expenses, try to save a little 
money, and do very well without the help of 
anybody.  My physical health is great, I weight 
[sic.] approximately 210 Lbs so you can see that I 
do prepare my own meals and buy food.  I live 
alone and that's the way I like it.  If everyone 
who lives alone was declared incompetent, There 
would be a lot of incompetent people in this 
world.  There is no evidence that I can not handle 
my own financial affairs, my bill paying history 
speaks for it's self [sic.].  I pay on time, buy 
the things I need and do not throw my money away.  
There is absolutley [sic.] no evidence that I can 
not handle my own affairs.  I have a drivers 
license, I pay my land taxes, own my own home and 
do not owe anybody anything at the present time.  
No one from the VA checked with the power company, 
phone company, or any other business to check on 
my paying habits.  I am a simple man with simple 
needs and can not see buying things that I do not 
need.  I ask that the Board look at all of the 
evidence and declare me competent to handle my own 
affairs as I have done all of my life.

These remarks pertain specifically to the veteran's ability 
to handle his own financial affairs.  Indeed, the veteran's 
substantive appeal specifically addresses whether he is able 
to manage his daily financial affairs, and it also reveals 
the veteran's ability to comprehend the legal concepts 
involved in a determination of incompetency pursuant to the 
relevant regulation.  While the veteran has been found to be 
totally disabled and unemployable on VA psychiatric 
examination and has been diagnosed with severe PTSD since the 
early 1990s, aside from the veteran's own statements 
regarding his ability to handle his financial affairs on a 
day-to-day basis, there is no independent observation or 
assessment of the veteran's financial ability.

Under 38 C.F.R. § 3.353(d). there is a presumption in favor 
of competency, and if there is reasonable doubt as to a 
veteran's mental ability to manage financial affairs, such 
doubt is to be resolved in favor of competency.  The 
veteran's financial management ability, as the veteran 
attested to in a very lucid fashion, raises such a reasonable 
doubt, and the Board must therefore resolve this doubt in 
favor of competency.  38 C.F.R. §§ 3.102, 3.353(d) (2000).

ORDER

An earlier effective date of June 30, 1993, for the 
assignment of a 100 percent rating for service-connected PTSD 
is granted.  The veteran is competent to handle the 
disbursement of VA funds.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

